Citation Nr: 1222120	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-26 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical expenses incurred at the Capital Regional Medical Center in January 2011.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for coronary artery disease.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back syndrome and discogenic disease with lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullinsd, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as an April 2011 decision of the North Florida/South Georgia Veterans Health System.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran requested a hearing at the Board's Central Office in Washington, DC.  This hearing was scheduled for June 26, 2012.  However, the Veteran has since requested that his hearing be rescheduled as a Travel Board hearing at his local RO in St. Petersburg, Florida.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).  

The record also reflects that the Veteran submitted timely notice of disagreements to the rating decisions denying service connection for diabetes mellitus and coronary artery disease, as well as the decision declining to reopen the claim of entitlement to service connection for a low back disability.  However, neither the claims file nor Virtual VA reflects that a statement of the case has been issued for any of these issues.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and his representative a statement of the case on the issues of: (a) Entitlement to service connection for diabetes mellitus; (b) Entitlement to service connection for coronary artery disease; and (c) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

The Veteran should be given the opportunity to thereafter perfect an appeal on these issues by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  Schedule the Veteran for a Travel Board hearing at his local RO in St. Petersburg, Florida at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


